Citation Nr: 0022970	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  92-04 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease secondary to service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to compensation for additional disability, 
coronary artery disease, claimed to have been aggravated by 
VA care pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1969.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1991 decision of the RO 
which denied compensation benefits, pursuant to 38 U.S.C.A. 
§ 1151, for coronary artery disease alleged to be 
attributable to medical care received at a VA hospital in 
January and February 1991.  In December 1997, during a 
preliminary review of the case, the Board observed that the 
veteran had specifically argued that he was administered a 
drug while a patient at the VA hospital that was supposed to 
treat either his previously service-connected PTSD or other 
psychiatric problems he was experiencing at that time, and 
that the drug-in turn-aggravated his coronary artery 
disease.  Consequently, the Board construed his appeal to 
include both a claim of secondary service connection and 
a claim under § 1151.  And the Board proceeded to remand 
these claims to the RO for further development and 
consideration.  In a May 1999 Supplemental Statement of the 
Case (SSOC), the RO continued to deny the claims and has 
since returned them to the Board for further appellate 
consideration.

In March 2000, the veteran and his wife testified during a 
video-conference hearing before the undersigned Acting Member 
of the Board.  And a transcript of the hearing is of record.



FINDINGS OF FACT

1.  The veteran's claim of service connection for coronary 
artery disease secondary to his service-connected PTSD is 
plausible.

2.  There is no medical evidence of record suggesting that 
treatment the veteran received from VA doctors for his 
service-connected PTSD while hospitalized from January to 
February 1991 aggravated his pre-existing coronary artery 
disease.


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of  a well-grounded 
claim for service connection for coronary artery disease 
secondary to service-connected PTSD.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991); 38 C.F.R. § 3.310 (1999). 

2.  The claim for compensation under 38 U.S.C.A. § 1151 for 
coronary artery 
disease is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends that he suffered a heart attack in March 
1991 as a result of medication (Nortriptyline) that he took 
during a period of VA hospitalization from January to 
February 1991 for treatment of depression.  He stated that 
Nortriptyline should not be given to persons with a history 
of heart disease

A review of the veteran's claims folders reveals that he is 
currently service connected for PTSD which is assigned a 50 
percent evaluation.  Furthermore, medical treatment records 
reveal that the veteran has been treated for coronary artery 
disease since 1982.

The veteran was hospitalized at a VA hospital from January 
1991 to February 1991.  He was being followed in the 
Outpatient mental Health Clinic and was admitted with 
complaints of depression.  He stated that his mother had died 
in July 1990 and that ever since his nerves had been getting 
worse.  It was noted that on the veteran's last visit to the 
Mental Health Clinic, there had been some changes in his 
medications.  He had been on Librium and Valium on a routine 
basis and the Librium was discontinued but the Valium was 
continued.  Physical examination revealed coronary artery 
disease, high blood pressure, myocardial infarction 2 times 
and status post 3-vessel and 2-vessel coronary artery bypass 
graft.  The examiner noted that he discussed with the veteran 
the need to cut down and eventually discontinue his Valium 
and Librium.  He was started on Buspar 5 mg and Nortriptyline 
25 mg.  Ludiomil, Temazepam, and Librium were discontinued 
with the Valium gradually tapered off.  The Nortriptyline was 
gradually increased as was the Buspar.  The veteran began 
complaining of constipation.  The Nortriptyline was increased 
to 150 mg a day and the veteran seemed to tolerate this well.  
However, because of continued problems with constipation, the 
Nortriptyline was decreased to 100 mg per day.  He was kept 
on Buspar 10 mg  and was started on Librium 10 mg because of 
continued complaints of anxiousness and nervousness and 
because of the need to cut down on the Nortriptyline. It was 
noted that he seemed to do well on this regime.  His mood and 
affect were stable and his sleep was improved at the time of 
discharge.  Final diagnoses were: adjustment disorder with 
depression, PTSD, chronic, high blood pressure, coronary 
artery disease, status post myocardial infarction times 2, 
status post 3-vessel and 2-vessel coronary artery bypass 
graft.

In a May 1991 VA outpatient treatment record, it was noted 
that the veteran had a heart attack in March.  All 
antidepressant and psychiatric medication had been  
discontinued due to his heart problem and recent heart 
attack.  The examiner stated that the veteran had a long 
history of anxiety disorder which aggravated his heart 
problems at the present time.   

At the request of the RO, the veteran's claims folders were 
reviewed by a VA physician to determine whether nortriptyline 
did aggravate the veteran's
pre-existing heart condition.  The physician stated that 
after a brief review of the veteran's file, it was unlikely 
that Nortriptyline aggravated the veteran's
pre-existing coronary artery disease with ischemic 
cardiomyopathy.  The physician further commented that it 
seemed that the veteran's PTSD was a very pressing medical 
problem at that time and that Nortriptyline was started in 
good faith for treatment of the disorder.  It was stated that 
Nortriptyline's use in patients with underlying coronary 
artery disease is only a relative contraindication, not a 
major one.  Its use should be avoided in patients with a 
history of significant ventricular tachycardia or patients 
with a long QT interval which was not mentioned to be the 
case in records that were reviewed.  

Following appellate review in December 1997, the Board 
remanded the case to the RO.  The RO was requested to obtain 
all VA sources of medical examination or treatment for PTSD 
or other psychiatric disorder and coronary artery disease 
received between January and April 1991.  Furthermore, 
complete clinical records for the veteran's VA 
hospitalization between January 15, 1991 and February 13, 
1991 were to be obtained.

Records received and associated with the claims folders, 
including records of VA hospitalization between January 1991 
and February 1991 were essentially duplicative of previous 
records found in the claims folders.  However, in a September 
1993 outpatient treatment record it was noted that 
stress/depression exacerbated the veteran's episodes of 
angina.  It was also noted that the veteran had a recent 
hospital admission in May 1993 which was associated with 
stress and with increased chest pain requiring 
catheterization and increased therapy.  Since leaving the 
hospital, the veteran has had episodes of angina and each was 
related to mental stress.  

During the March 2000 video-conference hearing before the 
undersigned Acting Member of the Board, it was indicated the 
veteran had suffered a stroke and that, as a result, he was 
paralyzed on his right side.  Consequently, his wife provided 
most of the hearing testimony on his behalf-alleging that he 
was hospitalized in 1991 for treatment of his service-
connected PTSD and that during his stay in the hospital he 
was given the drug Nortriptyline.  She also alleged that 
shortly after being discharged in February 1991, he suffered 
a heart attack in March 1991.  She acknowledged, however, 
that he has never actually been told or received a medical 
opinion suggesting there is a relationship of any sort 
between the Nortriptyline and his subsequent heart attack.


II.  Analysis

Claim for Coronary Artery Disease as Secondary to Service-
Connected PTSD

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  And only when that initial burden has been met does 
the VA have a duty to assist the claimant in developing the 
evidence pertinent to the claim.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court also has 
held that where the determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In order for the claim of service connection to be well 
grounded, there must be competent evidence of : (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Regulations also provided that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
shown to be proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  This regulation 
has been interpreted to allow service connection for a 
disorder which is either caused or aggravated by a service- 
connected disorder.  See generally Allen v. Brown, 7 Vet. 
App. 439 (1995).

In this case, the veteran's claims folder contains two VA 
outpatient treatment records of note-dated in May 1991 and 
May 1993-which associate his history of "anxiety disorder" 
and "stress" with an aggravation of his heart condition.  
These statements do not directly attribute his PTSD, per se, 
as aggravating his heart condition, but his PTSD is a 
service-connected disability, nonetheless, and it is rated as 
50 percent disabling.  And by its very nature, PTSD is 
predicated on some prior traumatic event in the veteran's 
life that has caused him to experience chronically recurring 
"stress."  Also, there are times when "anxiety" is 
commonly associated with PTSD as well.  But that 
notwithstanding, other evidence in the claims folder 
indicates the veteran also has received diagnoses of 
adjustment disorder with depression and anxiety disorder-
both of which are not service-connected.  So it is presently 
unclear from the evidence, as a whole, whether the "anxiety 
disorder" and "stress" alluded to in the records above are 
actually symptoms of his service-connected PTSD or, instead, 
are manifestations of his other psychiatric disorders-
irrespective of the PTSD.

But pursuant to the Court's holding in King, VA must presume 
that the evidence submitted in support of the claim is 
totally credible for the purpose of determining whether the 
claim is well grounded.  Thus, inasmuch as these statements 
at least suggest a possible relationship between the service-
connected PTSD and the veteran's coronary artery disease, the 
claim meets the threshold requirements set forth by the Court 
in Caluza.  Accordingly, the Board finds that the veteran has 
submitted a well-grounded claim of service connection for 
coronary artery disease secondary to his service-connected 
PTSD.  See Velez v. West, 11 Vet. App. 148, 158 (1998).

Claim under 38 U.S.C.A. § 1151 for Coronary Artery Disease

When a veteran suffers additional disability as the result of 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, benefits are payable in the 
same manner as if such disability were due to an injury or 
disease that he incurred or aggravated during his active 
military service.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1999).  For claims, such as the one at issue, 
filed prior to October 1, 1997, the veteran is not required 
to show fault or negligence in medical treatment.  See Brown 
v. Gardner, 115 S. Ct. 552 (1994).  But see 38 U.S.C.A. § 
1151 (West 1991 & Supp. 2000) (indicating that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997).

Under 38 C.F.R. § 3.358(b)(2), compensation is not payable 
pursuant to 38 U.S.C.A. 1151 for the continuance or natural 
progress of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  Compensation also 
is not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
that are certain to result from, or were intended to result 
from, the medical or surgical treatment administered.

However, the preliminary determination concerning the § 1151 
claim is whether it is "well grounded." 38 U.S.C.A. § 
5107(a).  And as indicated earlier, a claim is well grounded 
if it is "plausible...or capable of substantiation."  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of § 5107(a). Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  But the Court also has held, 
nonetheless, that although a claim need not be conclusive to 
be well grounded, it still must be supported by competent 
medical evidence-and not just merely by allegations alone. 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Court 
has further held that, where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)-citing Murphy, 
1 Vet. App. at 81.  And the burden of showing the claim is 
well grounded, if judged by a fair and impartial individual, 
resides with the veteran.  And if it is determined he has not 
satisfied this initial burden, then his appeal must be 
denied, and VA does not have a "duty to assist" him in 
developing the evidence pertinent to his claim. See Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Murphy, 1 Vet. App. at 
81-82.

In this case, the veteran alleges that he suffered a heart 
attack in March 1991 as a result of taking the drug 
Nortriptyline, on the recommendation of his doctors, while a 
patient at a VA hospital from January to February 1991 for 
treatment of his service-connected PTSD.

But the Board finds that the veteran has not submitted any 
medical opinion or other competent medical evidence to 
support his claim.  Indeed, he has not presented any medical 
evidence whatsoever tending to show that the prescribed 
Nortriptyline caused his heart attack or that this drug 
otherwise aggravated his coronary artery disease.  Moreover, 
a February 1995 statement from a VA physician indicates that 
it is "unlikely" that the Nortriptyline aggravated the pre-
existing coronary artery disease.  And there simply is no 
medical evidence to the contrary or otherwise suggesting that 
he sustained additional disability as a result of the 
treatment in question that he received from VA.  Hence, in 
the absence of such evidence, his claim is not well grounded 
and must be denied.

The Board does not doubt the veteran's sincere belief that 
the heart attack he suffered in March 1991 was in some way a 
result of the Nortriptyline prescribed to him during the 
period of VA hospitalization in January to February 1991.  
However, the Board's decision must be based upon competent 
medical testimony or documentation, and we are not permitted 
to reach medical determinations without a solid foundation in 
the record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
We have sympathetically considered the contentions of the 
veteran, but must observe that he has not submitted any 
medical evidence to the effect that his coronary artery 
disease was aggravated by VA treatment.  See Jimison v. West, 
13 Vet. App. 75, 78 (1999).  In addition, the veteran may not 
meet the burden of presenting evidence of a well-grounded 
claim merely by presenting his own testimony and/or opinions 
because, as a lay person, he is not competent to 
offer medical opinions.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical nexus"); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998); Carbino v. Gober, 1 Vet. App. 
507, 510 (1997).

Thus, the Board must conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for compensation 
under 38 U.S.C.A. § 1151 for coronary artery disease is 
well grounded.  And, as such, the duty to assist has not been 
triggered.  See Epps, 126 F.3d at 1468.  Furthermore, the 
Board is aware of no circumstances in this case that would 
put the VA on notice that any additional relevant evidence 
may exist which could be obtained that, if true, would well-
ground his § 1151 claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1996).





ORDER

As the veteran has submitted a well-grounded claim of service 
connection for coronary artery disease secondary to his 
service-connected PTSD, his appeal concerning this claim is 
granted to this extent, subject to the further development 
directed below.

As evidence of a well-grounded claim has not been submitted 
concerning the claim for compensation under the provisions of 
38 U.S.C.A. § 1151, the claim for coronary artery disease on 
this basis is denied.


REMAND

As determined above, the appellant's claim of entitlement to 
service connection for coronary artery disease secondary to 
service-connected PTSD is well-grounded, and as such, VA is 
under a statutory duty to assist the appellant with the 
development of evidence pertinent to this claim. 38 U.S.C.A. 
§ 5107(a).

The Board finds that, in view of the foregoing, a VA medical 
examiner should be given an opportunity to review the 
relevant evidence in the claims folder and comment on whether 
the veteran's service-connected PTSD has aggravated his
pre-existing coronary artery disease.  See Gregory v. Brown, 
8 Vet. App. 563 (1996).


To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
give him an opportunity to provide a list 
(containing complete names, addresses and 
dates) of any additional sources of 
treatment (VA, private or other) that he 
has received since the RO last considered 
his claim that might have a bearing on 
his appeal.  This is not meant to include 
records that already have been submitted 
or otherwise obtained.  And with his 
consent, the RO should directly contact 
the sources identified and obtain copies 
of the records in their possession, in 
accordance with the provisions of 
38 C.F.R. § 3.159.  All evidence obtained 
should be associated with the other 
evidence of record.

2.  The RO should then schedule the 
veteran for an appropriate VA 
examination to obtain a medical opinion 
as to whether it is at least as likely 
as not that his service-connected PTSD 
(and, specifically, "anxiety" or 
"stress" possibly associated with it) 
has, in turn, caused or aggravated his 
coronary artery disease.  The examiner 
also is requested to comment on whether 
the veteran has other psychiatric 
disorders, independent of his PTSD, that 
may have been an equal or even greater 
factor in the cause or aggravation of 
his coronary artery disease.  And since 
the purpose of this examination is to 
make these determinations, 
the examiner's opinion should include 
consideration of all of the pertinent 
evidence of record, including the 
records of the treatment the veteran 
received in the VA outpatient clinic in 
May 1991 and May 1993.  The examiner 
also should consider other evidence 
noted in this remand and elsewhere in 
the record on appeal.  All indicated 
tests and studies should be performed.  
And if the examiner determines there has 
been aggravation of the coronary artery 
disease by the service-connected PTSD, 
the examiner is asked to indicate the 
extent of the aggravation pursuant to 
38 C.F.R. § 3.310(a) and Allen, supra.

3.  Upon completion of the development 
requested hereinabove and the performance 
of any other development deemed 
appropriate, the veteran's claim should 
be reviewed by the RO.  The RO should 
readjudicate the issue of service 
connection for coronary artery disease 
secondary to service-connected PTSD.  
If any action taken remains adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and should be given 
an opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 

108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals



 

